Case 2:18-cr-20495-DML-MKM ECF No. 66 filed 05/22/19      PageID.188    Page 1 of 11



                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
_________________________________________________________________

UNITED STATES OF AMERICA,

                         Plaintiff,
                                                   Case No. 18-20495
            v.
                                                   HON. DAVID M. LAWSON
IBRAHEEM IZZY MUSAIBLI,
  aka Abu Shifa Musaibli,
  aka Abu ‘Abd Al-Rahman Al-Yemeni,
  aka Abu Abdallah Al Yemeni,
  aka Abdallah Umar Al-Salih,
  aka Ibraheem ‘Izd ‘Umar Salih Musaibad,

                     Defendant.
__________________________________________________________________

     UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION TO
 DISMISS COUNT THREE OF THE FIRST SUPERSEDING INDICTMENT
               FOR FAILURE TO STATE AN OFFENSE
 __________________________________________________________________

      Defendant Ibraheem Izzy Musaibli is charged in a four-count First

Superseding Indictment related to his support of the terrorist organization ISIS.

During his time with ISIS, Musaibli attended a terrorist training camp where he

learned to shoot, carry, and otherwise handle a machine gun. Upon graduation from

the terrorist camp, ISIS issued Musaibli a machine gun. Thereafter, Musaibli

engaged in battle on behalf of ISIS using his machine gun. Count Three of the First

Superseding Indictment charges Musaibli with possessing and discharging a firearm
Case 2:18-cr-20495-DML-MKM ECF No. 66 filed 05/22/19        PageID.189    Page 2 of 11



(specifically a machine gun) in furtherance of a crime of violence, in violation of 18

U.S.C. § 924(c). (R. 48: Superseding Indictment). Count Three identifies the crime

of violence as providing material support to ISIS, as charged in Count One of the

same First Superseding Indictment.

      On May 1, 2019, Musaibli moved to dismiss Count Three, arguing that a

section 924(c) count cannot be predicated on the crime of providing material support

to a designated terrorist organization because the material support charge is not

categorically a crime of violence. But section 924(c) is not limited to a categorical

analysis. Instead, the same jury that will decide whether Musaibli provided material

support to ISIS will also decide whether he possessed a firearm in furtherance of that

material support. This conduct-based approach survives any constitutional concerns

deriving from last year’s Supreme Court decision in Sessions v. Dimaya, 138 S. Ct.

1204, 1217-18 (2018). The Supreme Court will soon decide whether Dimaya

permits the government’s conduct-based approach or whether the prohibitions

outlined in section 924(c) apply only to crimes that categorically are crimes of

violence. The Supreme Court’s decision will likely decide the fate of Musaibli’s

motion.




                                          2
Case 2:18-cr-20495-DML-MKM ECF No. 66 filed 05/22/19       PageID.190    Page 3 of 11



                                   I
                          FACTUAL BACKGROUND

      In April 2015, the defendant left the United States for Yemen. He spent

approximately six months in Yemen before leaving to join ISIS. The defendant

traveled through a few countries prior to crossing into Syria through Turkey. By late

October or early November 2015, the defendant was with ISIS in Raqqa, Syria, the

capital of ISIS at that time. There, the defendant attended a ten-day ISIS religious

training camp. He then traveled with other ISIS members to Mosul, Iraq, where he

attended an ISIS military training camp. The military camp included training on

traversing terrain with a machine gun, shooting a machine gun, and conducting

ambush techniques. Upon graduation from the ISIS military training camp, the

defendant swore allegiance to ISIS and its leader, Abu Bakr Al-Baghdadi.

      At the end of the training camp, ISIS assigned the defendant to a military

brigade and issued him a Kalashnikov assault rifle, a vest, magazines, and grenades.

The defendant’s Kalashnikov weapon had a selector switch that allowed the weapon

to fire in single shot or fully automatic mode. The defendant went with other ISIS

members of his military brigade, armed with Kalashnikov assault rifles, grenades,

and RPGs, to Hit, Iraq. There, a battle was going on (although the defendant claimed

to law enforcement to have only conducted ribat, not direct fighting, in this town).

Ribat is a form of armed guard duty where ISIS fighters protect the front line of the

battle against enemy advancement.
                                         3
Case 2:18-cr-20495-DML-MKM ECF No. 66 filed 05/22/19       PageID.191   Page 4 of 11



      The defendant remained with ISIS for over two and one-half years. By

November 2016, the defendant was with ISIS in Dayr Az Zawr, Syria, one of ISIS’

remaining strongholds at that time. The defendant admitted to law enforcement that

he conducted armed guard duty and fought on behalf of ISIS against the Syrian Army

while in Dayr Az Zawr. He claimed to recall only firing his weapon twice at Syrian

military positions.

      As ISIS lost territory, the defendant retreated with the terrorist group.

Eventually, Syrian Democratic Forces captured the defendant and turned him over

to the FBI. In July 2018 he was flown back to the United States to face terrorism-

related charges.

                                    II
                              LEGAL ANALYSIS

   A. Section 924(c) and Dimaya

      Under 18 U.S.C. § 924(c), it is a federal crime to possess a firearm in

furtherance of a crime of violence. The statute defines “crime of violence” as a

federal offense that is a felony and—

             (A) has as an element the use, attempted use, or threatened use of
             physical force against the person or property of another, or

             (B) that by its nature, involves a substantial risk that physical force
             against the person or property of another may be used in the course of
             committing the offense.




                                         4
Case 2:18-cr-20495-DML-MKM ECF No. 66 filed 05/22/19          PageID.192     Page 5 of 11



18 U.S.C. § 924(c)(3). The first part of this definition is commonly referred to as

the “elements clause” and the second part the “residual clause.” To decide whether

a defendant’s particular crime falls within the scope of the residual clause, courts

have applied the categorical approach. See Leocal v. Ashcroft, 543 U. S. 1, 7 (2004).

This approach does not ask whether the particular facts underlying a crime pose the

substantial risk required by the clause, nor whether the statutory elements of the

crime require (or entail) the creation of such a risk in each case that the crime covers.

Instead, the categorical approach asks whether the “nature of the offense,” or “the

ordinary case” of an offense poses the requisite risk. See James v. United States,

550 U. S. 192, 208 (2007).

      In Sessions v. Dimaya, 138 S. Ct. 1204 (2018), the Supreme Court held that

the definition of crime of violence in 18 U.S.C. § 16—the language of which is

identical to Section 924(c)(3)(B)—is unconstitutionally vague. Borrowing on the

reasoning of Johnson v. United States, 576 U.S. __, 135 S.Ct. 2551 (2015), which

struck down part of the Armed Career Criminal Act (ACCA), the Court opined that

the residual clause of section 16 created grave uncertainty about (1) how to estimate

the risk posed by a crime when that risk is tied to the judicial assessment of a

hypotheses about the crime’s ordinary case, and (2) what threshold level of risk is

required to make a crime a “violent crime” as set forth in the statute. When taken




                                           5
Case 2:18-cr-20495-DML-MKM ECF No. 66 filed 05/22/19         PageID.193     Page 6 of 11



together, these two risks “violate the guarantee of due process.” Dimaya, 138 S.Ct.

at 1214.

      Critical to the application of Johnson and Dimaya to section 924(c)’s residual

clause is the Court’s reliance on the categorical approach in analyzing whether prior

convictions meet the risk set forth in the clause. The Court noted, “Many perfectly

constitutional statutes use imprecise terms like ‘serious potential risk’ (as in ACCA’s

residual clause) or ‘substantial risk’ (as in §16’s). The problem came from layering

such a standard on top of the requisite ‘ordinary case’ inquiry.” Id. In other words,

the residual clause’s use of “substantial risk” did not make the statute vague. It was

the combination of the “substantial risk” language with the application of the

categorical approach that resulted in the finding of unconstitutionality.

   B. The Conduct-Based Approach

      Nothing about section 924(c) requires courts to utilize the categorical

approach when assessing whether concurrently-charged crimes meet the definition

of crime of violence. In fact, the Supreme Court’s reasoning for using the categorical

approach does not make sense in section 924(c) prosecutions. In both Johnson and

Dimaya, the Supreme Court assessed residual clause language to hypothetical

“ordinary cases” when assessing years-old crimes committed by the defendant. But

in section 924(c) cases, juries consider the conduct of defendants and whether that

conduct meets the elements of the crimes charged. Asking the jury to decide one


                                           6
Case 2:18-cr-20495-DML-MKM ECF No. 66 filed 05/22/19         PageID.194    Page 7 of 11



additional question—whether the predicate crime committed by a defendant was a

“crime of violence” under the residual clause—falls squarely within their ordinary

province. Juries have long resolved mixed questions of law and fact in light of the

record of the case before them. See United States v. Gaudin, 515 U.S. 506, 511-515

(1995).

      Several courts of appeals have allowed this conduct-based analysis. The First

Circuit held that section 924(c)’s residual clause “reasonably allows for a case-

specific approach, considering real-world conduct, rather than a categorical

approach…” United States v. Douglas, 907 F.3d 1, 3 (1st Cir. 2018) (“we conclude

that [the residual clause] is not …void for vagueness.”). The Second and Eleventh

Circuit agree. See United States v. Barrett, 903 F.3d 166, 178 (2d Cir. 2018) (“[The

residual clause] can be applied to a defendant’s case-specific conduct, with a jury

making the requisite findings about the nature of the predicate offense and the

attending risk of physical force being used in its commission.”); Ovalles v. United

States, 905 F.3d 1231, 1234 (11th Cir. 2018) (en banc) (same). Other courts of

appeals have construed section 924(c)(3)(B) to require the categorical approach. See

United States v. Davis, 903 F.3d 483, 485-86 (5th Cir. 2018), petition for cert. filed,

No. 18-431 (Oct. 3, 2018); United States v. Salas, 889 F.3d 681, 686 (10th Cir.

2018), petition for cert. filed, No. 18-428 (Oct. 3, 2018); United States v. Eshetu,

898 F.3d 36, 37-38 (D.C. Cir. 2018) (per curiam). At least two of these circuits


                                          7
Case 2:18-cr-20495-DML-MKM ECF No. 66 filed 05/22/19         PageID.195    Page 8 of 11



appeared to feel bound by precedent in rejecting the government’s new position. See

Davis, 903 F.3d at 485 (“Regardless of whether Dimaya would otherwise permit us

to do so, we do not find a suggestion by a minority of justices in that case sufficient

to overrule our prior precedent.”); Eshetu, 898 F.3d at 37 (“Whatever the clean-slate

merits of the government’s construction, we as a panel are not at liberty to adopt [a

case-specific approach]: circuit precedent demands a categorical approach . . .”).

      To resolve the split among the courts of appeals, the Supreme Court granted

certiorari in United States v. Davis, 903 F.3d 483 (5th Cir. 2018), cert. granted 139

S.Ct. 782 (2019). The Court has heard argument and a decision is imminent. The

government requests, as the defense has, an opportunity to supplement this response

after the Supreme Court issues its opinion.

   C. The Elements Clause of Section 924(c)

      The elements clause of the crime of violence definition in section 924(c)

includes crimes that have an element of the use, attempted use, or threatened use of

physical force against the person or property of another.             See 18 U.S.C.

§ 924(c)(3)(A). Musaibli argues that the crime of material support of a designated

terrorist organization cannot support a section 924(c) count under the elements

clause. (R. 58: Motion to Dismiss Count Three for Failure to State an Offense, at

7-8, PgID 158-159). The government agrees.




                                          8
Case 2:18-cr-20495-DML-MKM ECF No. 66 filed 05/22/19        PageID.196    Page 9 of 11



      Material support can include providing a terrorist organization with money or

property, training, false documents, or other non-violent support.         18 U.S.C.

§ 2339A(b)(1). To be sure, a defendant may provide material support to a designated

terrorist organization in violent ways, including by providing “personnel (1 or more

individual who may be or include oneself).” See id. But the elements of the offense

do not require violence and, therefore, Musaibli’s section 924(c) charge must be

rooted in the residual clause. At trial, the jury would be instructed that in order to

find Musaibli guilty of a section 924(c) offense, it must find beyond a reasonable

doubt that Musaibli’s provision of material support to ISIS involved “a substantial

risk that physical force may be used against the person or property of another.”

18 U.S.C. § 924(c)(3)(B).




                                          9
Case 2:18-cr-20495-DML-MKM ECF No. 66 filed 05/22/19      PageID.197   Page 10 of 11



                                     III
                                 CONCLUSION

       Musaibli’s motion to dismiss Count Three of the First Superseding Indictment

 should be denied.

                                             MATTHEW SCHNEIDER
                                             United States Attorney

                                             s/Kevin M. Mulcahy
                                             Kevin M. Mulcahy
                                             Cathleen M. Corken
                                             Assistant United States Attorneys
                                             211 W. Fort Street, Suite 2001
                                             Detroit, MI 48226
                                             Kevin.mulcahy@usdoj.gov
                                             (313) 226-9100


 Date: May 22, 2019




                                        10
Case 2:18-cr-20495-DML-MKM ECF No. 66 filed 05/22/19        PageID.198    Page 11 of 11



                           CERTIFICATE OF SERVICE

         I hereby certify that on May 22, 2019, I electronically filed the foregoing
 document using the ECF system, which will send notification of filing to the
 counsel of record.

                                                     s/Kevin M. Mulcahy
                                                     Assistant U.S. Attorney




                                          11
